DETAILED ACTION
                                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/Restrictions
Applicant’s election without traverse of Inventions I & species IA (claims 24-28, & 30-51) in the reply filed on (6-20-2022) is acknowledged. Accordingly, Inventions I-IV & species IB (claims 29 & 52-69) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-20-2022).                                                                        Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Currently Claim 28 requires that the cellulosic and plastic materials are organized into layers. However, the instant application’s specifications are found to be silent of any details regarding layering the cellulosic and plastic materials. 
Currently Claim 51 requires adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant, or any combination thereof to the faces or sides of the manufacturing product. However, the instant application’s specifications are found to be silent of any details regarding coating the faces or sides of the manufacturing product.
Appropriate correction is required.
                                                         Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 28 & 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method comprising: sorting, separating, classifying, and sizing waste; and removing, from the waste, organic materials including food waste, ferrous and non-ferrous metals, glass, textiles and other inert materials, the disclosure does not reasonably provide enablement for the cellulosic and plastic materials are organized into layers or adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant (Claim 28), or any combination thereof to the faces or sides of the manufacturing product (Claim 51). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use or make the invention commensurate in scope with these claims.  Currently the level of one of ordinary skill would have trouble determining how to the cellulosic and plastic materials are organized into layers or adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant (Claim 28), or any combination thereof to the faces or sides of the manufacturing product (Claim 51). Accordingly, the breadth of the claims is understood to be to narrow in comparison to the nature of the invention. The state of the prior art is vast regarding these limitations and could be performed in any manner of ways. Thus, the amount of direction provided by the inventor is unclear due to the level of predictability in the art being so massive causing the quantity of experimentation needed to make or use the invention based on the content of the disclosure impossible. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the group" in line 2. There is insufficient antecedent basis for this limitation in the claim.
                                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 24, 26-27, 30-38, 45-46, & 49-51 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Reaveley (US-2010/0,144,905, hereinafter Reaveley) in view of George Gitschel (US-2014/0,209,514, hereinafter Gitschel)Regarding claim 24, 	
A method comprising: 
sorting, 
separating, 
classifying, and 
sizing waste; and 
removing, from the waste, 
organic materials including food waste, 
ferrous and 
non-ferrous metals, 
glass, 
textiles and
other inert materials 
resulting in a blended mass of 70.0% to 99.7% cellulosic materials and plastic; and 
forming the blended mass into a manufacturing product.
Reaveley teaches the following:
([0030]) teaches that upon receiving waste, the waste can subsequently be sorted (act 104) into any of various constituent components, in any degree of granularity.
([0030]) teaches that cellulose and plastic materials can be collectively sorted into a single bin or as a single component, or different types of plastic materials and/or different types of cellulose materials may be further separate.
([0030]) teaches that recyclable materials such as metals can be sorted collectively or as individual components, hazardous materials can be sorted as a separate component, composite materials can be separated further, organic, non-cellulose bio-waste can be separated as a component, and the like. Where metals are understood to be a different classification of materials in comparison to the above-mentioned plastic materials.
([0032]) teaches that in one example embodiment, such materials are crushed to form pellet-sized materials. In another embodiment, such materials are pulverized so as to produce powder-sized particles. In some embodiments, cellulose is shredded or ground (act 106) to a size and/or in a manner similar to the shredding or grinding (act 108) of plastic materials.
(Abstract) teaches that waste is received which includes cellulose materials and plastics. Such materials are sorted from other materials and the cellulose and plastic materials are shredded or ground and then blended together. 
([0029]) teaches that waste can be received in a municipal solid waste stream. For example, solid waste received at a landfill can thereafter be processed in accordance with reclaiming process 100. In other embodiments, municipal waste is received and processed before it is provided to a landfill. In still other embodiments, waste is received from one or more private, non-municipal sources or streams including, by way of example, as part of a waste stream generated by an entity performing reclaiming process 100
& h.) ([0030]) teaches recyclable materials such as metals can be sorted collectively or as individual components.
teaches that other recyclable materials such as hazardous materials can be sorted as a separate component, composite materials can be separated further, organic, non-cellulose bio-waste can be separated as a component, and the like. Highlighting, composite materials are found to comprise glass. 
& k.) ([0028]) teaches that cellulose materials include plants and any plant-based material including, by way of representation and not limitation, fibrous products such as paper, textiles, wood, wood pulp, and the like. Highlighting, wood is understood to be an inert material. 
([0034]) teaches that plastics, by weight, comprise between twenty and ninety nine percent of the blended material (20 to 99% by weight for plastic), while cellulose materials comprise, by weight, between one and eighty percent of the blended material (1 to 80% by weight for cellulose).  It will be appreciated that these percentages are, however, exemplary only. In other embodiments, for example, more or less plastic and/or cellulose can be included. In still other embodiments, materials other than plastics and cellulose materials can be included in the blended material.
([0047]) teaches that as illustrated in FIG. 2, cooling 224 the blended mixture of reclaimed plastic and cellulose can, in some embodiments, occur after the mixture has been compressed and optionally formed, molded, extruded, or shaped as desired. 
Regarding Claim 24, Reaveley teaches the entirety of claim 24, including waste is received which includes cellulose materials and plastics. Such materials are sorted from other materials and the cellulose and plastic materials are shredded or ground and then blended together. The mixture is then compressed to form a desired shape or sized object, and that object can then be packaged, distributed or used. The blended object can be used as a fuel source, or as a building, sound attenuation, or insulation material. Reaveley is silent on the specific types of metals that may revived in the waste that is ultimately sorted recycled. In analogous art for a means to efficiently extract recyclable materials from a mixed solid waste stream. The methods and systems use sizing, density and dimensional separation to produce intermediate waste streams that are enriched in particular recyclable materials, Gitschel suggests details regarding the specific types of metals that may revived in the waste that is ultimately sorted recycled, and in this regard Gitschel teaches the following:
& h.) ([0023]) teaches that the recyclable materials can include plastics; fiber materials, including paper and cardboard; metals, including ferrous metals and non-ferrous metals such as brass and aluminum; glass; textiles; rubber; and wood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for waste that is received which includes cellulose materials and plastics. Such materials are sorted from other materials and the cellulose and plastic materials are shredded or ground and then blended together. The mixture is then compressed to form a desired shape or sized object, and that object can then be packaged, distributed or used. The blended object can be used as a fuel source, or as a building, sound attenuation, or insulation material, of Gitschel. By utilizing a waste stream that comprise ferrous metals and non-ferrous metals, as taught by Gitschel. Highlighting, implementation of a waste stream that includes ferrous metals and non-ferrous metals provides a source for extracting high value waste, ([0064]). Alternatively, and/or in addition to, the Simple substitution of one known element for another to obtain predictable results or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; allows for the recitation of KSR case law. Where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 26, 	
Wherein the blended mass comprises substantially 0-90% cellulose-based materials and substantially 10-100% plastic by volume.
Reaveley teaches the following:
([0034]) teaches that plastics, by weight, comprise between twenty and ninety nine percent of the blended material (20 to 99% by weight for plastic), while cellulose materials comprise, by weight, between one and eighty percent of the blended material (1 to 80% by weight for cellulose). It will be appreciated that these percentages are, however, exemplary only. In other embodiments, for example, more or less plastic and/or cellulose can be included. In still other embodiments, materials other than plastics and cellulose materials can be included in the blended material.
Regarding claim 27, 	
Wherein forming the blended mass into the manufacturing product comprises: 
sizing fragments of cellulosic and plastic materials; 
delivering a specified ratio of cellulosic and plastic materials to a forming system; 
organizing the cellulosic and plastic materials into a formed mass; 
introducing additives that when reacted bind the formed mass yielding a solidified mass; and 
shaping the solidified mass into ridged and non-ridged two-dimensional and three-dimensional shapes.
Reaveley teaches the following:
([0009]) teaches that the cellulose and/or plastic materials are also shredded or ground to smaller particles, and such may occur before or after blending the materials. For instance, the materials may be shredded or ground into pellet-sized particles and/or into a powder. Those pellets or the powder may then be fed into the energy converter.
([0008]) teaches that the plastic may comprise between one and ninety-nine percent of the composition, while cellulose materials can comprise between one and ninety-nine of the composition. Any such combination of shredded or ground particles can then be fed to an energy converter.
([0014]) teaches that compressing the material can include shaping, molding, and/or extruding the material to the desired shape.
([0045]) include an optional step of adding other additives (act 221). For example, as described in greater detail hereafter, the binding agent may be augmented by, or replaced with, fiberglass, metal, or a structural material.
([0008]) teaches that compressing the material can include shaping, molding, and/or extruding the material to the desired shape. ([0015]) adding that the molded object can also be cooled as well as cut to a particular size, either before or after cooling.
Regarding claim 30-31, 	
Further comprising introducing energy into the formed mass to facilitate melting and flowing of a plastic portion of the formed mass, 
wherein once the plastic portion is deenergized, the plastic portion solidifies and binds the formed mass.
Wherein melting the plastic portion comprises energizing the formed mass as the formed mass is pressed in one or more presses, passed through an extruder under pressure, passed through an injection molder under pressure, introduced to a heated mold and cast.
Reaveley teaches the following:
([0066]) teaches that the planks and boards can be produced to build furniture, or the blended material can be compressed and molded (e.g., injection molding, insertion molding, blow molding) to form a particular type of furniture or another object. Where injection molding is a known process that comprises the introducing energy into the formed mass to facilitate melting and flowing of a plastic portion of the formed mass 
([0015]) teaches that the compressed, molded, shaped, and/or extruded material can also be cooled as well as cut to a particular size, either before or after cooling.
Regarding claim 32, 	
Wherein the formed mass is cast using a roto former or blown into a mold under pressure.
Reaveley teaches the following:
([0066]) teaches that the planks and boards can be produced to build furniture, or the blended material can be compressed and molded (e.g., injection molding, insertion molding, blow molding) to form a particular type of furniture or another object. Where blow molding is a known process that comprises blowing into a mold under pressure.
Regarding claim 33,
Further comprising introducing additives into the formed mass that when reacted bind the formed mass yielding a solidified mass.  
Reaveley teaches the following:
([0045]) teaches that either before, during or after heating the blended material (act 218), step 216 can include the adding of a binding agent (act 220). As noted above, any suitable binding agent can be used, including, by way of example only, wax, rosin, an adhesive, or some other binding agent.
Regarding claim 34,
Further comprising introducing energy into the formed mass to facilitate melting and flowing of a plastic portion of the formed mass that once deenergized solidifies and binds the formed mass.
Reaveley teaches the following:
([0066]) teaches that the planks and boards can be produced to build furniture, or the blended material can be compressed and molded (e.g., injection molding, insertion molding, blow molding) to form a particular type of furniture or another object. Where injection molding is a known process that comprises the introducing energy into the formed mass to facilitate melting and flowing of a plastic portion of the formed mass. ([0015]) teaches that the compressed, molded, shaped, and/or extruded material can also be cooled as well as cut to a particular size, either before or after cooling.
Regarding claim 35,
Wherein shaping the solidified mass into ridged and non-ridged two-dimensional and three-dimensional shapes is done by pressing, extruding, casting, injection molding, roto forming, blow molding, or pouring.  
Reaveley teaches the following:
([0066]) teaches that the planks and boards can be produced to build furniture, or the blended material can be compressed and molded (e.g., injection molding, insertion molding, blow molding) to form a particular type of furniture or another object. Where injection molding is a known process that comprises the introducing energy into the formed mass to facilitate melting and flowing of a plastic portion of the formed mass 
Regarding claim 36,
Further comprising applying a covering to one or more sides of the manufacturing product.
Reaveley teaches the following:
([0054]) teaches that for example two manufactured beams from the plastic blend may be connected to form a beam of a more complex shape through the use of mechanical fasteners, adhesives (e.g., epoxy), or any other suitable connection means.
Regarding claim 37,
Wherein creating the manufacturing product comprises: 
adding a bonding agent to the formed mass; and -3- 4866-5623-5045.1Atty. Dkt. No. 122105-0106
pressing the formed mass with one or more presses included in a forming system.
Reaveley teaches the following:
([0045]) teaches that either before, during or after heating the blended material (act 218), step 216 can include the adding of a binding agent (act 220). As noted above, any suitable binding agent can be used, including, by way of example only, wax, rosin, an adhesive, or some other binding agent.
([0046]) teaches that compression 222 can alternatively, or additionally, occur in a hydraulic press where it is compressed to form a desired shape
Regarding claim 38,
Further comprising binding the formed mass into a rigid or semi rigid form of a two-dimensional article or a three-dimensional article by passing the pressed formed mass through an extruder, injection molder, roto former, or casting the material.
Reaveley teaches the following:
([0066]) teaches that the planks and boards can be produced to build furniture, or the blended material can be compressed and molded (e.g., injection molding, insertion molding, blow molding) to form a particular type of furniture or another object. Where injection molding is a known process that comprises the introducing energy into the formed mass to facilitate melting and flowing of a plastic portion of the formed mass
Regarding claim 45 & 51,
Further comprising adding an additive to the blended mass, the additive being selected from the group consisting of a biocide, sealing agent, flame retardant, a water repellant, a bonding agent, a combining agent or any combination thereof.
Further comprising adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant, or any combination thereof to the faces or sides of the manufacturing product.
Reaveley teaches the following:
([0039]) teaches that heating the materials can allow the plastic materials to melt and act as a bonding agent which allows the blended mixture to then be delivered in a solid form for a variety of other uses as described herein. Highlighting, while no discrepancies are perceived to exist regarding the implementation of a coating on the manufacturing product, it should be noted that the case law for no difference between coating and impregnating. Where the art does not recognize any distinction between coating and impregnating. In re Marra et al., 141 USPQ 221. 
Regarding claim 46,
Further comprising conveying the blended mass to a forming system.
Reaveley teaches the following:
([0014]) teaches that forming the blended mixture into the desired shape can include heating the blended mixture. Thereafter, the mixture can be compressed to form a desired shape. For example, compressing the material can include shaping, molding, and/or extruding the material to the desired shape. ([0046]) teaches that for example, compression 222 may include an extruding process by using, by way of representation and not limitation, a screw action extruder (e.g., a twin or single screw action extruder).
Regarding claim 49,
Wherein the two-dimensional or three- dimensional article exhibits a physical property selected from the group consisting of fire resistant, hydrophobic, impact resistant, mold resistant, shock resistant, and any combination thereof.
Reaveley teaches the following:
([0045]) teaches that additives can be added which improve the fire resistance and/or the resistance of the formed object to insects and/or mold.
Regarding claim 50,
Wherein the two-dimensional or three- dimensional article is selected from the group consisting of a flat or planar sheet, a box, a shipping container, furniture, signage, construction product, and any combination thereof.
Reaveley teaches the following:
([0015]) teaches that materials can be formed for use as a structural members such as: fence posts, parking chucks, building materials, posts, beams, decking, joists, paneling, studs, columns, wall panels, siding, flooring, sheathing, retaining walls, roadway sound walls, walkways, driveways, erosion control coverings, dams, marine structures, wharfs, docks, landscaping edging, railway ties, seismic resistant wall structures, furniture, or any other suitable structural material. The material can also be used as an insulation material or sound attenuation material.
Regarding claim 51,
Further comprising adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant, or any combination thereof to the faces or sides of the manufacturing product.
Reaveley teaches the following: 
([0045]) for instance, mechanical properties or attributes beyond mechanical properties can be improved. In one example, additives can be added which improve the fire resistance and/or the resistance of the formed object to insects and/or mold. Alternatively, and/or additionally, the case law for no difference between coating and impregnating may be recited. Where the art does not recognize any distinction between coating and impregnating. In re Marra et al., 141 USPQ 221.
B.) Claim(s) 25, 39, 41 & 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaveley in view of Gitschel and in further view of Klementina Khait US-2003/0141,623, hereinafter Khait)Regarding claim 25 & 41, 	
Wherein the waste includes municipal solid waste, residuals from municipal recycling facilities, and post-industrial waste.
Reaveley teaches the following:
([0014]) teaches that cellulose materials and plastic materials can be separated from other types of materials. Optionally, such materials are also sanitized and/or shred or ground into small particles. ([0029]) teaches that the waste can be received in a municipal solid waste stream. ([0029]) teaches that a single high-volume retailer (or multiple high and/or low-volume retailers) may utilize exemplary reclaiming process 100 in connection with plastic bags, plastic hangers, plastic bottles, shrink wrap, promotional literature, wooden pallets, and other discarded item.
Regarding claim 25 & 41, Reaveley as modified teaches the same as noted in claim 24, namely methods for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object. Reaveley as modified is silent on the waste coming from municipal recycling facilities. In analogous art for a method of making polymeric particulates wherein polymeric scrap material, virgin polymeric material and mixtures thereof are supplied to intermeshing extruder screws which are rotated to transport the polymeric material along their length and subject the polymeric material to solid state shear pulverization and in-situ polymer compatibilization, Khait suggests details for various waste streams that may be utilized in particular from municipal recycling facilities,  and in this regard Khait teaches the following:
([0027]) teaches that the pulverization process uses as scrap feedstock a material that is in a physical form (e.g. comminuted flakes) commonly available from scrap collections and municipal recycling centers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing a various waste streams that may be utilized in particular from municipal recycling facilities, as taught by Khait. Highlighting, the implementation of various waste streams that may be utilized in particular from municipal recycling facilities provides a means for decreasing the amount of landfill space utilized, and recovering of post-consumer plastic (polymeric) waste, ([0004]).
Regarding claim 39,
Further comprising adding pre-sorted recycled and virgin materials to municipal solid waste, the pre-sorted materials including engineered plastic and cellulose elements
Reaveley teaching the following:
([0028]) teaches that cellulose materials or cellulose-based materials. It will be understood that such terms are to be interpreted broadly to include any material which includes, in whole or in part, cellulose. For example, cellulose materials include plants and any plant-based material including, by way of representation and not limitation, fibrous products such as paper, textiles, wood, wood pulp, and the like. In a broad sense, cellulose can be interpreted to include any material which includes insoluble fibers or complex carbohydrates.
Regarding claim 39, Reaveley as modified teaches the same as noted in claims 1, 25 & 41. Reaveley teaching that plastic bottles, shrink wrap, promotional literature, wooden pallets, and other discarded items may be recycled, ([0029]). Reaveley as modified is silent on implementing virgin materials. In analogous art as applied above, Khait suggests details regarding implementing virgin materials, and in this regard Khait teaches the following:
([0027]) teaches that the polymeric scrap material and/or virgin material can include thermoplastics, polymer blends, polymer alloys, thermosets, elastomers and other polymeric materials. Typically, the polymeric material is comminuted to flake form by grinding, chopping or shredding using conventional equipment prior to pulverization. ([0047]) teaches that HDPE bottles account for approximately 50-60% and PET bottles account for approximately 20-30% of the bottles used by consumers. Where PET is a known engineered plastic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing molding material including polymeric scrap material and/or virgin material, as taught by Khait. Highlighting, the implementation of molding material that includes polymeric scrap material and/or virgin material is it provides a means for increased tensile strengths and lack of delamination upon breaking in mechanical testing depending upon the polymer components involved, these characteristics being indicative of in-situ polymer compatibilization, ([0059]).
Regarding claim 51,
Further comprising adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant, or any combination thereof to the faces or sides of the manufacturing product.
Regarding claim 51, Reaveley as modified teaches the same as noted in claims 1, 25, 39 & 41. Reaveley noting that mechanical properties or attributes beyond mechanical properties can be improved. In one example, additives can be added which improve the fire resistance and/or the resistance of the formed object to insects and/or mold, ([0045]). Reaveley as modified is silent on implementing additives such as flame retardants. In analogous art as applied above, Khait suggests details regarding implementing additives including flame retardants, and in this regard Khait teaches the following:
([0034]) teaches that the pulverized particulates may be mixed with fillers, reinforcing agents, flame retardants, antioxidants and other additives commonly used in the plastics industry if desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing additives including flame retardants, as taught by Khait. Highlighting, the implementation of additives including flame retardants provides a means for tailoring various properties of the feedstock material, ([0034]). Alternatively, and/or additionally, the case law for no difference between coating and impregnating may be recited. Where the art does not recognize any distinction between coating and impregnating. In re Marra et al., 141 USPQ 221. 
C.) Claim(s) 28, 39 & 47-48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaveley in view of Gitschel and in further view of Ted Wold (US-5,435,954, hereinafter Wold)
Regarding claim 28, 	
Wherein the cellulosic and plastic materials are organized into layers.
Regarding Claim 28, Reaveley as modified teaches the same as noted in claim 24, namely methods for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object. Reaveley as modified is silent on organizing the material into layers. In analogous art for a method for producing articles comprised of reinforced composite materials including primarily wood or cellulosic fiber and plastic is disclosed, the method including forming an article from recycled materials including plastics and fiber, Wold suggests details regarding organizing the material into layers, and in this regard Wold teaches the following:
(Col. 3, lines 32-54) teaches that a second layer or mat, either comprised of the first blend of composite material or a second, different blend of composite material, is deposited upon the first mat prior to heating and pressurizing, with the wood fibers aligned at an angle, for example transversely, to the alignment of the fibers of the first mat. Similarly, a third layer or mat can be deposited upon the second mat, with the third mat, for example being comprised of the same blend of materials as that of the first mat. The fibers of the third mat also are selectively aligned in a predetermined position to impart additional strength to the finished article. The three mats or layers then together are subjected to heat and pressure which likewise cause the plastic in the three layers to migrate between the fibers of the various layers forming a composite matrix constituting a tension layer, a core layer, and a compression layer. The systematic and planned orientation of the fiber accomplishes uniform strength properties throughout the mat, and allows load forces directed against the article to be transferred through the fiber and plastic structural matrix, minimizing load failure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing a layering of producing articles comprised of reinforced composite materials including primarily wood or cellulosic fiber and plastic is disclosed, as taught by Wold. Highlighting, implementation of a layering of producing articles comprised of reinforced composite materials including primarily wood or cellulosic fiber and plastic is disclosed allows for load forces directed against the article to be transferred through the fiber and plastic structural matrix, minimizing load failure, (Col. 3, lines 32-54).
Regarding claim 39,
Further comprising adding pre-sorted recycled and virgin materials to municipal solid waste, the pre-sorted materials including engineered plastic and cellulose elements
Reaveley teaches the following:
([0029]) teaches that may reclaimed plastic for the reclaiming process 100 may come from plastic bags, plastic hangers, plastic bottles, shrink wrap, promotional literature, wooden pallets, and other discarded items. As such, the implementation pre-sorted engineered plastic is understood to be disclosed. 
Regarding Claim 39, Reaveley as modified teaches that the same as mentioned in claim 24 & 28. Reaveley as modified is silent on adding pre-sorted recycled and virgin materials to municipal solid waste, the pre-sorted materials including engineered plastic and cellulose elements. In analogous art as mentioned above in claim 28, Wold suggests details regarding adding pre-sorted recycled and virgin materials to municipal solid waste, the pre-sorted materials including engineered plastic and cellulose elements, and in this regard Wold teaches the following:
(Col. 4, lines 3-7) teaches that the present invention utilizes materials previously considered principally waste byproducts. The present invention, however, is not limited to the use of waste materials. Non-waste or virgin wood fibers, fiberglass and plastics, also can be used, if desired. (Col. 5, lines 27-33) teaches that waste woods utilized by the present invention generally fall into two classes: preprocessed wood waste such as wood pallets, waste wood products generated by construction projects, and any other waste wood fiber which previously has been processed, including dried and shaped. The second category of waste wood fiber is unprocessed or virgin fiber generated by timbering. As such, the implementation of a pre-sorted cellulose and virgin cellulose elements is understood to be disclosed. (Col. 10, lines 15-19) teaches that the amount of coupler utilized, however, can be lower for virgin wood flakes because of their more consistent length and width distribution after being processed by flaker 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing a pre-sorted cellulose and virgin cellulose elements, as taught by Wold. Highlighting, implementation of pre-sorted cellulose and virgin cellulose elements provides a means for reducing the amount coupler utilized, (Col. 10, lines 15-19).  Additionally, and/or alternatively, the simple substitution of one known element for another to obtain predictable results and/or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the reaction of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 47,
Further comprising, prior to the conveying, drying municipal solid waste in a dryer; 
densifying the municipal solid waste in a densifier; and 
pelletizing the municipal waste.
Reaveley teaches the following:
([0047]) teaches that as noted above, a method 200 for reclaiming cellulose and plastic materials can further include cooling (act 224) the blended mixture. ([0047]) Adding that cooling may be performed by allowing the mixture to air dry, or by using a fan or blower, refrigeration unit, water cooled process, or other suitable cooling method. Highlighting, while no discrepancies are perceived to exist regarding the drying prior to conveying of the municipal solid waste, it should be noted that the case law for rearrangement of method steps may be recited. Where, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
([0013]) teaches that the blended mixture can also be compressed to form a desired shape before being passed to an energy converter. For instance, the mixture may be compressed to form bricks, logs, briquettes, pellets, or objects of another desired shape. ([0014]) teaches that the materials may be ground into pellet-sized materials or into powder-sized particles. Before or after shredding the materials, the plastic and cellulose materials can be blended together
Regarding Claim 47, Reaveley as modified teaches that the same as mentioned in claim 24, 28 & 39. Reaveley as modified is silent on densifying the municipal solid waste in a densifier. In analogous art as mentioned above in claim 28 & 39, Wold suggests details regarding densifying the municipal solid waste in a densifier, and in this regard Wold teaches the following:
(Col. 11, lines 37-40) teaches that the forming head also includes equipment (not shown) to tamp the mixture down into the deep drawn portions such as the legs of the mold, such equipment is sometimes referred to as densifiers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing densifier with the municipal solid waste, as taught by Wold. Highlighting, implementation densifier with the municipal solid waste allows for tamping the mixture down into the deep drawn portions such as the legs of the mold, (Col. 11, lines 37-40).
Regarding claim 48,
Wherein pelletizing the municipal waste is done using a pelletizing press, a pelletizer or pelletizing the municipal waste through filament extrusion.
Reaveley teaches the following:
([0013]) teaches that the mixture may be compressed to form bricks, logs, briquettes, pellets, or objects of another desired shape. Optionally, the mixture is also heated before being compressed. ([0032]) teaches that such materials are crushed to form pellet-sized materials. In another embodiment, such materials are pulverized so as to produce powder-sized particle. ([0046]) teaches that compression of the blended mixture (act 222) may include not only compressing the materials, but also shaping, molding, or extruding the blended mixture. For example, compression 222 may include an extruding process by using, by way of representation and not limitation, a screw action extruder (e.g., a twin or single screw action extruder)
D.) Claim(s) 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaveley in view of Gitschel in view of Wold and in further view of Peter Aylmore (US 2010/0,092,794, hereinafter Aylmore) as evidenced by Wikipedia’s Article on Aseptic Processing (Aseptic Processing, , hereinafter WAAP)
Regarding claim 40,
Wherein the engineered plastic and cellulose elements added to the municipal solid waste include recyclable cellulose-based materials, recyclable plastics, aseptic packaging, virgin plastic-based materials, and virgin cellulosic materials.
Reaveley teaches the following:
([0029]) teaches that may utilize exemplary reclaiming process 100 in connection with plastic bags, plastic hangers, plastic bottles, shrink wrap, promotional literature, wooden pallets, and other discarded items. As such, the use and addition of engineered plastic and cellulose elements added including recyclable cellulose-based materials and recyclable plastics is understood to be disclosed. 
Regarding Claim 40, Reaveley as modified teaches the same as noted in claim 39, namely methods for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object. Reaveley as modified is silent on implementing virgin plastic-based materials. In analogous art for a method for producing articles comprised of reinforced composite materials including primarily wood or cellulosic fiber and plastic is disclosed, the method including forming an article from recycled materials including plastics and fiber, Wold suggests details regarding adding pre-sorted recycled and virgin materials to municipal solid waste, the pre-sorted materials including engineered plastic and cellulose elements, and in this regard Wold teaches the following:
(Col. 4, lines 3-7) teaches that the present invention utilizes materials previously considered principally waste byproducts. The present invention, however, is not limited to the use of waste materials. Non-waste or virgin wood fibers, fiberglass and plastics, also can be used, if desired. (Col. 5, lines 27-33) teaches that waste woods utilized by the present invention generally fall into two classes: preprocessed wood waste such as wood pallets, waste wood products generated by construction projects, and any other waste wood fiber which previously has been processed, including dried and shaped. The second category of waste wood fiber is unprocessed or virgin fiber generated by timbering. As such, the implementation of a pre-sorted cellulose and virgin cellulose elements is understood to be disclosed. (Col. 10, lines 15-19) teaches that the amount of coupler utilized, however, can be lower for virgin wood flakes because of their more consistent length and width distribution after being processed by flaker 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing a pre-sorted cellulose and virgin cellulose elements, as taught by Wold. Highlighting, implementation of pre-sorted cellulose and virgin cellulose elements provides a means for reducing the amount coupler utilized, (Col. 10, lines 15-19).  Additionally, and/or alternatively, the simple substitution of one known element for another to obtain predictable results and/or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the reaction of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

Regarding Claim 40, Reaveley as modified teaches the same as noted above. Reaveley as modified is silent on implementing recycling that includes aseptic packaging. In analogous art for a method of processing waste containing an amount of thermoplastic material and an amount of non-thermoplastic material as constituent materials to produce an output material capable of being used as an ingredient or component in a subsequent manufacturing process, Aylmore suggests details regarding implementing recycling that includes aseptic packaging, and in this regard Aylmore teaches the following:
([0038]) teaches that the invention relates to the processing clinical waste containing an amount of thermoplastic material and an amount of non-thermoplastic material as constituent materials to at least partially reduce at least one of the bacterial, viral, pharmacological or chemical hazard of said waste to allow transport and subsequent disposal thereof.  ([0056]) noting that the recovered treated waste is a dry semi-homogenous and dense material which could be containerized in preparation for transportation to a landfill site or to a facility at which it can be recycled into a manufacturing process. Highlighting evidence from WAAP which states in (Abstract) that Aseptic processing (packaging) is the process by which a sterile (aseptic) product (typically food or pharmaceutical) is packaged in a sterile container in a way that maintains sterility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing recycling that includes aseptic packaging, as taught by Aylmore. Highlighting, implementation of recycling that includes aseptic packaging provides a means for converting economically realistic quantities of the waste into easily disposable materials, and ideally into material which has commercial value such that its disposal provides a revenue, ([0006]). Alternatively, and/or in addition to, the simple substitution of one known element for another to obtain predictable results or the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

E.) Claim(s) 42-44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaveley in view of Gitschel and in further view of Azo Materials (Significance of Understanding Particle Properties, 2015, hereinafter Azo)
Regarding claim 42-44,
Wherein shredding comprises reducing a size of waste to particle sizes ranging between 0.088mm and 254mm.
Further comprising shredding a plastic portion of the waste including reducing a size of the waste to particle sizes ranging between 0.088 mm and 254mm.
Further comprising shredding a cellulosic portion of the waste including reducing a size of the waste to particle sizes ranging between 0.088 mm and 254mm.
Reaveley teaches the following:
([0032]) teaches that cellulose is shredded or ground (act 106) to a size and/or in a manner similar to the shredding or grinding (act 108) of plastic materials.
Regarding Claim 42-44, Reaveley as modified teaches the same as noted in claim 24, namely methods for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object. Reaveley as modified is silent on the exact particle sizes implemented for the waste. In analogous art for the impact of particle size on materials, Azo suggests details regarding optimizing the particle size utilized, and in this regard Azo teaches the following:
(Decreasing Particle Size Increases Viscosity) teaches that a decrease in particle size increases the number of particles in the case of a constant volume fraction (Figure 1). This, in turn, increases the degree of interactions between the particles, especially in the case of sub-micron sized particles. With (Fig. 1) showing a graph that depicts the relationship between Decreasing particle size and increases viscosity. The inverse of this relationship can be seen in (Fig. 2). With (The Effect on Viscosity of Particle Size and Particle Size Distribution) teaching that when the volume fraction remains constant, a sample consisting of relatively large particles with a small amount of small particles will exhibit a viscosity lower than that of either of large or small particles alone. This is essentially due to two competing effects. One is related to the degree of particle-particle interactions, which show an increase when the size decreases, thus increasing viscosity. The other is that viscosity is decreased by other factors related to increased polydispersity. In this case, the impact of polydispersity becomes more pronounced with the viscosity decrease caused by incorporation of the smaller particles (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing an optimized particle size for the materials implemented, as taught by Azo. Highlighting, implementation of an optimized particle size for the materials implemented provides a means for tailoring the viscosity of the material. Alternatively, and/or in addition to, the case law for result effective variable may be recited. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
F.) Claim(s) 47-48, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaveley in view of Gitschel and in further view of Waste Care (Densifiers and Recycling, 2017, hereinafter Waste Care)
Regarding claim 47,
Further comprising, prior to the conveying, drying municipal solid waste in a dryer; 
densifying the municipal solid waste in a densifier; and 
pelletizing the municipal waste.
Reaveley teaches the following:
([0047]) teaches that as noted above, a method 200 for reclaiming cellulose and plastic materials can further include cooling (act 224) the blended mixture. ([0047]) Adding that cooling may be performed by allowing the mixture to air dry, or by using a fan or blower, refrigeration unit, water cooled process, or other suitable cooling method. Highlighting, while no discrepancies are perceived to exist regarding the drying prior to conveying of the municipal solid waste, it should be noted that the case law for rearrangement of method steps may be recited. Where, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
([0013]) teaches that the blended mixture can also be compressed to form a desired shape before being passed to an energy converter. For instance, the mixture may be compressed to form bricks, logs, briquettes, pellets, or objects of another desired shape. ([0014]) teaches that the materials may be ground into pellet-sized materials or into powder-sized particles. Before or after shredding the materials, the plastic and cellulose materials can be blended together
Regarding Claim 47, Reaveley as modified teaches the same as noted in claim 24, namely methods for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object. Reaveley as modified is silent on densifying the municipal solid waste in a densifier. In analogous art for the recycling of various materials including plastics and metals, Waste Care suggests details regarding implementing densifiers that are utilized during the recycling of various materials including plastics and metals, and in this regard Waste Care teaches the following:
(Densifiers and Recycling, ¶1) teaches that densifiers are a staple piece of equipment in the recycling and waste management industries. As the name implies, the purpose of a densifier is to create dense material from lighter materials, to facilitate easier storage and/or handling. Whether the end product is to be used as raw material for manufacturing new products or disposed of, densification of some scrap materials is an indispensable step in recycling, reuse and disposal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing a densifier during the recycling of various materials including plastics and metals, as taught by Waste Care. Highlighting, implementation of densifiers during the recycling of various materials including plastics and metals provides a means for creating dense material from lighter materials, to facilitate easier storage and/or handling, (Densifiers and Recycling, ¶1)
Regarding claim 48,
Wherein pelletizing the municipal waste is done using a pelletizing press, a pelletizer or pelletizing the municipal waste through filament extrusion.
Reaveley teaches the following:
([0013]) teaches that the mixture may be compressed to form bricks, logs, briquettes, pellets, or objects of another desired shape. Optionally, the mixture is also heated before being compressed. ([0032]) teaches that such materials are crushed to form pellet-sized materials. In another embodiment, such materials are pulverized so as to produce powder-sized particle. ([0046]) teaches that compression of the blended mixture (act 222) may include not only compressing the materials, but also shaping, molding, or extruding the blended mixture. For example, compression 222 may include an extruding process by using, by way of representation and not limitation, a screw action extruder (e.g., a twin or single screw action extruder)
G.) Claim(s) 51, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaveley in view of Gitschel and in further view of Brigitte Ohl (US-2016/0,031,196, hereinafter Ohl)
Regarding claim 51,
Further comprising adding a coating of a biocide, a sealing agent, a flame retardant, a water repellant, or any combination thereof to the faces or sides of the manufacturing product.
Regarding Claim 51, Reaveley as modified teaches the same as noted in claim 24, namely methods for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object. Reaveley also teaching that additives can be added which improve the fire resistance and/or the resistance of the formed object to insects and/or mold, (Reaveley, [0045]). In analogous art for an extruded part comprising a substrate comprising at least one thermoplastic polymer, and a coating comprising a fire-retardant, the article is formed by recycled material (Ohl, [0049]), Ohl suggests details regarding implementing a coating on the extruded article formed from recycled material, and in this regard Ohl teaches the following:
(Claim 1) teaches an extruded part comprising a substrate comprising at least one thermoplastic polymer, and a fire-retardant layer made of a fire-retardant material coating the substrate so that the external surface of the part exclusively consists of said fire-retardant material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for reclaiming plastics and cellulose materials for use in a variety of applications, including molded articles, the method also comprises shredding or grounding and then blended together reclaimed materials. The blended materials can then be fed into a molding unit, including is a binding element added mixture is then compressed to form a desired shape or sized object of Reaveley as modified. By utilizing a fire-retardant material coating on an extruded polymer article, as taught by Ohl. Highlighting, implementing a fire-retardant material coating on an extruded polymer article provides a means for having intrinsic fire-resistance properties provided by the specific flame-retardant skin, layer, even if this layer does not contain any halogenated compound, ([0060]).
                                                                   Conclusion
https://en.wikipedia.org/wiki/Composite_material - teaches that One of the most common and a familiar composite is fiberglass, in which small glass fibre are embedded within a polymeric material (normally an epoxy or polyester). The glass fibre is relatively strong and stiff (but also brittle), whereas the polymer is ductile (but also weak and flexible). Thus the resulting fiberglass is relatively stiff, strong, flexible, and ductile.
https://deq.nd.gov/publications/wm/guideline22inertwastedisposalvariance.pdf - teaches a wide variety of materials that are found in solid waste storage of a municipality. Including the fact wood is understood to be an inert waste for within municipal solid waste streams.
https://en.wikipedia.org/wiki/Engineering_plastic#Examples – teaches in the (Abstract) that Engineering plastics are a group of plastic materials that have better mechanical and/or thermal properties than the more widely used commodity plastics such as polystyrene, PVC, polypropylene, polyethylene. (List of Engineering Plastic) teaches that Polyetheretherketone (PEEK), Polyetherketone (PEK), Polyethylene terephthalate (PET) and Polyimides are all engineering plastics. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715